Opinion issued July 29, 2014.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00847-CR
                           ———————————
                     SALVADOR MARTINEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Case No. 1333380



                         MEMORANDUM OPINION

      Pursuant to an agreement with the State, appellant, Salvador Martinez,

pleaded guilty to the offense of aggravated sexual assault of a child.1 The trial

1
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B), (2)(B) (West Supp. 2013).
court accepted the plea agreement, assessed appellant’s punishment at confinement

for twenty years, and certified that this is a plea-bargained case and he has no right

of appeal. In his pro se notice of appeal, appellant acknowledged that he was

sentenced pursuant to a plea agreement, but stated that he “was pressured by his

counsel to Plea Bargain instead of going to trial while showing Defendant very

little if any evidence . . . was ever considered in his conviction,” had no faith in his

counsel, and “asked his Counsel to step down if he had no intention of protecting

his civil rights according to the amendments of the U.S. Constitution.” We dismiss

the appeal.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion and ruled on before trial or after obtaining the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006);

TEX. R. APP. P. 25.2(a)(2). Here, the trial court’s certification is included in the

record and states that this is a plea-bargained case and appellant has no right of

appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports the trial court’s

certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

Appellant does not complain about a pre-trial motion and does not have permission

to appeal. Rather, the basis of his appeal is his contention that his counsel was

ineffective. The Court of Criminal Appeals, however, has held that the

effectiveness of counsel may not be contested on appeal following a plea bargain

                                           2
agreement. See Woods v. State, 108 S.W.3d 314, 316 (Tex. Crim. App. 2003).

Because appellant has no right of appeal, we must dismiss this appeal. See Chavez

v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while

having jurisdiction to ascertain whether an appellant who plea-bargained is

permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.



                                   PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3